UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to APRECIA, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-4378866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Dolson Road Monsey, NY 10952 (Address of principal executive offices) 646-378-8008 (Issuer’s telephone number) 1177 High Ridge Road, Stamford, CT 06905 (Former name, former address and former fiscal year if changed since last year) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer.See the definition of “accelerated filer” and “large accelerated filer,” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) (check one) YesxNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,761,597 shares of Common Stock, as of November 10, 2009. Transitional Small Business Disclosure Format (check one): YesoNo x APRECIA, INC. FORM 10-QSB TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1 Financial Statements F-1 ITEM 2 MManagement's Discussion and Analysis and Results of Operations 4 ITEM 3 Controls and Procedures 11 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 12 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds. 12 ITEM 3 Defaults Upon Senior Securities 12 ITEM 4 Submission of Matters to a Vote of Security Holders. 12 ITEM 5 Other Information 12 ITEM 6 Exhibits 13 SIGNATURES 15 CERTIFICATIONS PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS AND FINANCIAL STATEMENT SCHEDULES Balance Sheets as of December 31, 2008 (Unaudited) and June 30, 2008 F-2 Statements of Operations for the Six Months Ended December 31, 2008 and 2007, and for the Period from December 15, 2005 (Inception) through December 31, 2008 (Unaudited) F-3 Statements of Operations for the Three Months Ended December 31, 2008 and 2007 (Unaudited) F-4 Statement of Stockholders’ Deficit for the Period from December 15, 2005 (Inception) to December 31, 2008 (Unaudited) F-5 Statements of Cash Flows for the Three Months and Six Months Ended December 31, 2008 and 2007, and for the Period from December 15, 2005 (Inception) to December 31, 2008 (Unaudited) F-6 Notes to the Financial Statements (Unaudited) F-7 F-1 Aprecia, Inc. ( A Development Stage Company) Balance Sheets December 31, 2008 June 30, 2008 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets Property and Equipment, Net Total Assets
